J-A13027-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 JILLIAN M. MONTGOMERY                   :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 MICHAEL R. MONTGOMERY                   :
                                         :
                    Appellant            :    No. 1232 WDA 2017

                Appeal from the Order Entered July 19, 2017
   In the Court of Common Pleas of Mercer County Civil Division at No(s):
                           No. 00181 DR 2015,
                           PACSES #956115253


BEFORE: OLSON, J., DUBOW, J., and MUSMANNO, J.

JUDGMENT ORDER BY DUBOW, J.:                           FILED MAY 29, 2018

      Michael R. Montgomery (“Husband”) appeals from the Court of Common

Pleas of Mercer County’s Order dated July 19, 2017. Because Husband has

taken this appeal from a non-reviewable interlocutory order, we quash.

      Given our disposition, we provide only the following relevant facts and

procedural history. On May 17, 2016, the trial court issued an Order in which

it ruled that any distributions made to Jillian M. Montgomery (“Wife”) as the

contingent beneficiary of a spendthrift trust constitute income for purposes of

child, but not spousal, support and rejected Husband’s argument to apply an

upward deviation for Wife based on the trust distributions. The trial court

remanded the matter to the Domestic Relations Office for recalculation of

Husband’s support obligation consistent with its decision. On May 23, 2016,

the trial court entered an Order adopting the Domestic Relations Officer’s
J-A13027-18



recalculation on remand of Husband’s child and spousal support obligations

and arrears.

      Following Wife’s appeal of those Orders, this Court remanded this matter

to the trial court for, inter alia, a de novo hearing on the issue of the

characterization of Wife’s trust income as income for support purposes. See

Montgomery v. Montgomery, 880 WDA 2016 (Pa. Super. filed May 15,

2017) (unpublished memorandum).

      On remand, the trial court held a hearing as ordered by this Court, after

which it entered its July 19, 2017 Memorandum Opinion and Order. In its

Memorandum Opinion, the trial court affirmed its earlier decision that trust

distributions to Wife constitute income for purposes of child, but not spousal,

support. Memorandum Opinion, 7/19/17, at 1-2 (unpaginated). The court

also concluded that neither party has had a change in circumstances

warranting a deviation from the standard support guideline calculation. Id.

at 2 (unpaginated). Accordingly, the trial court remanded this matter “to the

Domestic Relations Conference Officer for a recalculation of [Husband’s] child

and spousal support obligations, consistent with this Opinion.”         Order,

7/19/17.

      The trial court docket contains no order entered following remand to the

Domestic Relations Office for recalculation of Husband’s support obligations

and arrears and Husband does not purport to appeal from such an order.

Accordingly, the July 19, 2017 Order is interlocutory and non-appealable.




                                     -2-
J-A13027-18



     Pennsylvania Rule of Appellate Procedure 341(a) provides that “an

appeal may be taken as of right from any final order[.]” Pa.R.A.P. 341(a). “A

final order is any order that[] disposes of all claims and of all parties.”

Pa.R.A.P. 341(b)(1).

     The July 19, 2017 Order from which Husband appeals clearly

contemplates further action by the Domestic Relations Office to calculate

Husband’s child and spousal support obligations and arrears. As such, it is

not a final order. Accordingly, we quash the appeal.

     Appeal quashed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/29/2018




                                    -3-